                                                                                  FILED
                                                                               IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT
                                                                           US DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                                           ★ JUN          2019      ★

JACOB BERGERON,                                                            BROOKLYN OFFICE

                              Petitioner,

                      V.



UNKNOWN AGENTS OF COBB COUNTY                                ORDER
GEORGIA; UNKNOWN AGENTS OF                                   19-CV-3250(AMD)(LB)
CHEROKEE COUNTY GEORGIA;
UNKNOWN AGENTS OF HOLLY SPRINGS;
UNKNOWN AGENTS OF CANTON
GEORGIA; UNKNOWN OPERATORS OF
MIND CONTROL DEVICES,

                              Respondents.


ANN DONNELLY,United States District Judge:

       On May 28, 2019,the pro se plaintiff, a resident of Georgia, filed an "Emergency Filing

Petition for the Issuance of the Writ of Habeas Corpus" and a "Motion to Change Venue." (ECF

Nos. 1,2.) The plaintiff alleges that federal agents are following him, controlling his mind, and

have committed "various federal crimes" against him over the past 20 years. (ECF No. I at 2.)

He asks the Court to order a "federal investigation" by the FBI, convene a grand jury, and "cease

mind-control devices" against him. {Id. at 3.)

       There is no connection between the facts alleged by the petitioner and this federal district.

The Court has no authority to grant the relief requested by the petitioner. The motion for a

change of venue is DENIED and the complaint is DISMISSED for failing to set forth a plausible

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662(2009); 28 U.S.C. §1915 (e)(2)(B)(i);

Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d Cir. 1998)(An action "is

frivolous when either:(1)the factual contentions are clearly baseless, such as when allegations
are the product of delusion or fantasy; or(2)the claim is based on an indisputably meritless legal

theory.").

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore, informa pauperis status is denied for purpose of an appeal. See

Coppedge v. United Stales, 369 U.S. 438,444-45 (1962). The Clerk of Court is directed to enter

Judgment and close this case.




                                                       s/Ann M. Donnelly
                                                     Ann M. Donnelly
                                                     United States District Judge

Dated: June 20, 2019
       Brooklyn, New York
